Citation Nr: 1207226	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from June 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a March 2005 rating determination by the above Regional Office (RO).  

The Veteran testified at a Travel Board hearing held in May 2006, before the undersigned Veterans Law Judge at the Fort Harrison RO.  The transcript from that hearing has been associated with the claims file and reviewed.  This case was then remanded by the Board in July 2007 and again in May 2010 for additional development and readjudication.  


FINDINGS OF FACT

1.  A lumbar spine disability, to include disc disease, was not present in service; arthritis did not manifest within one year of the Veteran's discharge from service; and there is no competent and credible medical evidence relating any lumbar spine disability to an established event, injury, or disease during service.

2.  A cervical spine disability, to include disc disease, was not present in service; arthritis did not manifest within one year of the Veteran's discharge from service; and there is no competent and credible medical evidence relating a cervical spine disability to an established event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in January and February of 2005, the RO informed the Veteran of its duty to assist him in substantiating his claims for service connection under the VCAA, and the effect of this duty upon his claims.  Letters in March 2006 and September 2007 informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The RO also obtained VA examinations in March 2009 and May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

In this case, the Veteran, through his representative, has challenged the adequacy of the most recent VA examination, on the basis that the report did not mention the his documented back pain in 1970 and did not consider what import, if any, was to be assigned to his past repeated complaints of an in-service back injury.  However, the Board finds that the examination is adequate.  The history provided at the time of the examination and considered by the examiner is consistent with that reflected in the record.  Thus, the report of that examination (which reflects not only the Veteran's history, but his complaints, clinical findings, and diagnosis) is sufficient.  Given the thoroughness of the report, and the consistency with other evidence of record, the Board finds that the May 2010 VA examination report is adequate for purposes of deciding the claim.  38 C.F.R. § 4.2 (2011); See Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

The Veteran claims that he has a cervical and lumbar spine disabilities as a result of service.  During his May 2006 Travel Board hearing, the Veteran testified that the onset of his problems occurred after he injured his back in Vietnam when he fell off a bridge and landed in the water 30 feet below.  Because these claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records (STRs) are entirely negative for any specific back or neck complaints during service, and none are documented.  In addition, there was no reference to a neck or back disability at the time of his 1970 separation physical.  Instead, a clinical evaluation of his musculoskeletal system was normal.  Given the opportunity to identify any history or symptoms associated with an in-service injury, the Veteran did not report any pertinent complaints. 

Post-service records show that in August 1970, within several months of service discharge, the Veteran was examined by VA in conjunction with a claim of entitlement to service connection for fungus of the feet.  At that time he also complained of back pain, but did not specifically refer to his military service as the cause of any relevant symptoms.  The examiner noted there was no evidence of significant scars, deformities, or functional deficits.  There was no evidence of additional clinical/radiological findings to suggest that the back pain constituted a chronic disability or that provide a basis for such a diagnosis.  

The claims folder is devoid of any treatment records or other medical documents until 1984 when the Veteran was involved in a motor vehicle accident.  See VA Form 10-1023 dated in March 1984.  Other post-service records include radiological findings from December 1999 which show clinically significant disc protrusion at L4-5 and mild osteoarthritic changes of the lumbar spine.  At that time the Veteran reported difficulty walking and back pain of 1-2 months duration.  He was nonspecific about whether it was related to a recent injury, but did report a previous back injury in 1968.  A March 2002 entry shows the Veteran gave a history of a broken back in Vietnam.  Radiological findings at that time showed minimal degenerative changes in the lower cervical spine.  

These records also show the Veteran was hospitalized following a motor vehicle accident in April 2002.  He did not have any apparent injury as a result of the accident, but was observed to have significant problems with his gait.  The Veteran reported a history of chronic low back pain as a result of falling off a bridge in Vietnam in 1968 and first noticed increased back pain and problems with walking in December 1999.  In September 2003, the Veteran again reported suffering back injuries in Vietnam.  

In this case, the disc disease of the cervical and lumbar spine was not shown in service, but instead manifested years after service with no competent evidence establishing that it is  related to service.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Furthermore, since the initial diagnoses of degenerative changes did not occur until almost 30 years after the Veteran's separation from service in 1970, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service (assuming that the degenerative changes represented arthritis).  38 C.F.R. §§ 3.307 and 3.309.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record is negative for medical opinions linking the cervical and lumbar disc disease to service.  See Hickson, supra.  

In March 2009, the Veteran was provided a VA examination for the specific purpose of obtaining an opinion as to whether or not any current cervical and lumbar disability could be related to service.  He reported that while in Vietnam he served as a combat engineer building bridges and that he injured his back when he fell off a bridge and landed in the water 30 feet below.  He never sought treatment for his back condition and was able to continue his tour of duty.  The examination report indicates that the claims file, including service treatment records and post-service medical records, was reviewed in conjunction with the examination.  The examiner also noted the Veteran's various reports of an in-service back injury were documented several times in his medical records following service discharge.  She also noted the Veteran's history was significant for at least two motor vehicle accidents in the 1980s and a third accident in 2000.  As to the accidents in 1980, he indicated he lost consciousness in both incidents and was hospitalized for days.  X-rays of the lumbar spine showed degenerative changes and early discogenic disease of L3-4 and the lower thoracic spine.  The clinical assessment was degenerative disc disease of the lumbar spine.  

The examiner noted that despite the Veteran's reports of falling 30 feet from a bridge during service, he did not seek treatment for back pain following the injury and was able to complete his tour of duty and remain fit for duty until service discharge.  Moreover service treatment records were silent for this injury to the lumbar spine or treatment for back pain, including at separation in May 1970.  The examiner found it particularly interesting that the Veteran could have suffered a fall of 30 feet and failed to remember it at the time of discharge.  

The examiner also referred to the VA examination in August 1970 a few months later, during which the Veteran complained of back pain.  However on physical examination of the musculoskeletal system there was no clinical or diagnostic evidence of a broken back (as he claims to suffer later in the claims folder) or any other presenting signs or symptoms to indicate a back condition.  She noted that the Veteran had not even been diagnosed with a muscle strain.  

After careful review of the claims file, which had no clinical or diagnostic evidence to support a back injury in service, at the time of discharge, or within one year of discharge, the examiner determined that the Veteran's current back condition was less likely than not related to his military service.  Rather the diagnostic evidence that showed residuals of a remote T-10 compression fracture and more recently evidence for degenerative disc disease more likely than not were related to the Veteran's history of multiple trauma to the spine throughout his lifetime after military service.  

The Veteran underwent an additional VA examination in May 2010.  The VA examiner reviewed the claims file in its entirety including the Veteran's complaints of back pain in 1970, as well as his reports of an in-service injury in records dated in 1999, 2002 and 2003.  However when asked about the onset of his neck and low back pain the Veteran made no reference to an injury and when specifically asked, he denied that there had been an injury, only that he has had both low back and neck pain for a while.  Radiological findings showed narrowing at the C3-4 with retrolisthesis of C3-4 and there was mild lumbar degenerative disc disease at L3-4 and cervical degenerative disc disease at C3-4.  

Following examination of the Veteran, the clinical impression was mild lumbar degenerative disc disease L3-4 and cervical degenerative disc disease C3-4.  The examiner noted the cause of the Veteran's degenerative disc disease was probably multifactorial, with more evidence for a genetic predisposition, in addition to the known influence of age, smoking, and chronic exposure to vehicle vibration.  The examiner opined that the current findings were considered common in a 60-year old.  The examiner concluded that based on the findings noted today, and relating them to the common risk factors for development of degenerative disc disease, it was less likely than not that the cervical and lumbar spine disabilities were related to disease or injury incurred during military service.  

The Board finds that both VA examiners considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, as well as the results of their personal clinical evaluation when rendering their medical opinions.  As a result the examiners were able to fully address the salient question as to the origin of the Veteran's current cervical spine and lumbar spine disabilities and their relationship to military service.  After weighing all the evidence, the Board finds great probative value in the VA opinions.  In this case, the evidence of record does not provide any medical basis for holding that any of the claimed disabilities were incurred in service.  Consequently, the Board is unable to attribute the post-service development of the cervical and lumbar disc disease to the Veteran's military service.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or the testimony given at a personal hearing in May 2006.  His primary assertion is that his current cervical and lumbar disc disease is related to injuries sustained in a 30-40 foot fall from a bridge.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his diagnosed cervical and lumbar spine disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to an acute injury with resulting neck and back pain, his opinion that his current cervical and lumbar disc disease were caused by such injury, is outweighed by the more thoroughly explained and detailed opinions of the March 2009 and May 2010 VA physicians on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran has also not offered any competent medical evidence to refute the unfavorable VA opinions, so they are uncontroverted. 

However more importantly the Board finds that the Veteran's account of an injury he claims occurred during service is not credible because it is inconsistent with STRs.  This accident is not documented in his STRs and the Board finds no reason to doubt the accuracy of the service records, which have been carefully reviewed.  Surely if the Veteran had in fact sustained injuries [allegedly a broken back] in a 30-40 -foot fall, it strains credibility that it would not have been documented or that the Veteran would not have reported it to medical personnel at service discharge in 1970 or during a post-service VA examination several months later.  Instead the medical evidence of record shows that to the extent the Veteran's current cervical and lumbar disabilities were caused by trauma, there were other likely intervening causes following the Veteran's military service.


For these reasons, the Board finds that the preponderance of the evidence is against the claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


